Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 11/25/2022 overcome the following set forth in the previous Office Action:
The claim 9 being objected to.
The claims 2, 11-13, 15 and 17-20 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
The claims 17-20 being rejected under 35 USC §103.
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments. Since all arguments are for the claimed limitations as amended not as originally filed, the responses to the arguments will be detailed in the rejection section below. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Examiner made several attempts to have an interview with applicant’s representative in order to expedite the prosecution but was not successful.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim 1 recites “a target domain where labels are not available and having an unknown distribution” (emphasis on newly added features) but no description can be found in the specification regarding the subject matter. Applicant has not provided any support for this newly added subject matter. 
Claims 2-16 depend on claim 1 and are therefore rejected on the same ground as claim 1.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Azad et al., "Deep domain adaptation under deep label scarcity." arXiv preprint arXiv:1809.08097 (2018), hereinafter Azad.
Ganin et al., "Domain-adversarial training of neural networks." Journal of Machine Learning Research 17 (2016) 1-35, submitted 5/15; published 4/16, hereinafter Ganin.
Sharp et al., Accurate, Robust, and Flexible Real-time Hand Tracking, CHI '15, Apr 18-23, 2015, Seoul, Republic of Korea, ACM 978-1-4503-3145-6/15/04, pages 1-10, hereinafter Sharp.
Mueller et al., "GANerated Hands for Real-Time 3D Hand Tracking from Monocular RGB," 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, 2018, pp. 49-59, doi: 10.1109/CVPR.2018.00013, hereinafter Mueller.
Sinha et al., US 20170168586 A1, published on 2017-06-15, hereinafter Sinha.
Boureau et al., "A theoretical analysis of feature pooling in visual recognition." In Proceedings of the 27th international conference on machine learning (ICML-10), pp. 111-118. 2010, hereinafter Boureau.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Azad, in view of Ganin.
Regarding claim 1, Azad discloses a method (Azad: Fig. 2) comprising: 
training a first neural network using samples from a source domain; (Azad: DANN in Fig. 2, the section on DANN in left column of page 3, and steps 1-6 in Algorithm 1 on page 4)
implementing domain adaptation of the first neural network from the source domain to a target domain where labels are not available and having an unknown distribution, (Azad: Abstract, Fig. 2, and “input” and steps 1-6 in Algorithm 1 on page 4) comprising a feedback loop (Azad: see the feedback loop in Fig. 2, i.e., interim model -> interim label assignment strategy -> interim labels, and Algorithm 1. “The assumption is that both Ps(xs; ys) and Pt(xt; yt) are unknown to the learner.” (page 2, right column, 2nd paragraph). Pt(xt; yt) is the target domain distribution.) whereby: 
the first neural network infers labels for target domain samples; (Azad: DANN in Fig. 2, and steps 1-6 and particularly step 5 in Algorithm 1 on page 4)
the labels for the target domain samples are refined using a generative iterative model fitting process to produce refined labels for the target domain; (Azad: Fig. 2, step 8 in Algorithm 1 on page 4, and algorithm 2 on page 6 which is interpreted as the claimed “generative iterative model fitting process” with iterative being the steps 9-16 in Algorithm 2.) and 
the refined labels for the target domain are used for training of the first neural network Azad: Fig. 2 and steps 9-10 in Algorithm 1 on page 4)
Azad does not disclose explicitly training of the first neural network using backpropagation of errors. However, Ganin teaches, in the analogous art, training of a neural network using backpropagation of errors. (Ganin: 2nd paragraph on page 3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad’s disclosure with Ganin’s teachings by combining the method from Azad with the technique of training of a neural network using backpropagation of errors (from Ganin) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method from Azad would still work in the way according to Azad and the technique of training of a neural network using backpropagation of errors would continue to function as taught by Ganin. In fact, as discussed in Azad, the claimed “first neural network” or DANN in Fig. 2 of Azad is the same neural network or DANN as in Ganin which is trained in a standard backpropagation technique (or, the claimed “backpropagation of errors”) according to Ganin. In other words, the inclusion of Ganin's technique of training of a neural network using backpropagation of errors would provide a practical implementation of the method from Azad. Or at least, it would have been obvious to a person of ordinary skill in the art to use the technique (i.e., the clamed “backpropagation of errors”) from Ganin, which is a standard technique in neural network training according to Ganin (Ganin: 2nd paragraph on page 3), to train the same neural network architecture (i.e., DANN) of Ganin which is used by Azad in Fig. 2 and Algorithm 1.
Therefore, it would have been obvious to combine Azad with Ganin to obtain the invention as specified in claim 1. 
Regarding claim 4, Azad {modified by Ganin} discloses the method of claim 1, wherein the source domain samples are generated using a computer graphics rendering technique. (Ganin: “The latter (Syn Numbers) consists of ~ 500;000 images generated by ourselves from WindowsTM fonts by varying the text (that includes different one-, two-, and three-digit numbers), positioning, orientation, background and stroke colors, and the amount of blur.” (3rd paragraph in section 5.2.4))
Since Azad uses the same neural network (i.e., DANN in Fig. 2) as Ganin, training of the neural network (i.e., DANN) using the source domain samples would work the same way as discussed in Ganin and would lead to predictable results of success. One of ordinary skill in the art would be motivation to combine the method from Azad {modified by Ganin} with further teachings from Ganin since applying the method from Azad {modified by Ganin} to the image data sets discussed in Ganin would broaden the application of the method from Azad {modified by Ganin}.
Regarding claim 5, Azad {modified by Ganin} discloses the method of claim 1, wherein the target domain samples are generated using a camera. (Ganin: GTSRB on page 25 and PRID/VIPeR/CUHK in section 5.3.1 (first paragraph)
The reasoning and motivation to combine are similar to that of claim 4.
Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin} as applied to claims 1 and 4, and further in view of Sharp.
Regarding claim 2, Azad {modified by Ganin} discloses the method as in claim 1, wherein the generative iterative model fitting process attempts to minimize error Azad: step 8 in Algorithm 1 and step 11 in Algorithm 2. As explained in the section titled “Interim Label Assignment Strategy”, one objective is to assign the labels to the target domain examples in a way that these labels are in sync with the current label prediction model as much as possible or “assign each example to the best class as per the supplied label prediction model” so that the error to assign a label of each target domain example to a wrong class is minimized as much as possible.) 
Azad {modified by Ganin} does not disclose explicitly error between pixels in a synthetic frame and a real frame as the synthetic frames are generated using a computer graphics rendering technique, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Sharp. (Sharp: Fig. 2 and sections titled “SCORING FUNCTION: THE ‘GOLDEN ENERGY’” and “MODEL FITTING”. Error in equation 2, which represents a truncated “L1” distance between pixels of a synthetic frame and a real frame, is minimized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin}’s disclosure with Sharp’s teachings by combining the method for domain adaptation (from Azad {modified by Ganin}) with the technique of error minimization between pixels of synthetic images and pixels of real images (from Sharp) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation would still work in the way according to Azad {modified by Ganin} and the technique of error minimization between pixels of synthetic images and pixels of real images would continue to function as taught by Sharp. In fact, the inclusion of Sharp's technique of error minimization between pixels of synthetic images and pixels of real images would provide a practical and alternative implementation of the method for domain adaptation and would also broaden the application of the method for domain adaptation to areas of hand pose estimation and tracking. 
Therefore, it would have been obvious to combine Azad {modified by Ganin} with Sharp to obtain the invention as specified in claim 2.
Regarding claim 3, Azad {modified by Ganin and Sharp} discloses the method as in claim 1, wherein the generative iterative model fitting process uses a genetic algorithm. (Sharp: “In order to optimize the golden energy and achieve an accurate hand pose estimate, we employ a model fitting algorithm that combines features of particle swarm optimization (PSO) and genetic algorithms (GA)” (1st paragraph in the section “MODEL FITTING”.)) 
The reasoning and motivation to combine are similar to those discussed above regarding claim 2. The genetic algorithms are applied for the same purpose discussed in Sharp, i.e., to achieve an accurate hand pose estimate, which would be an obvious motivation for a person skilled in the art to make the combination. The way to apply genetic algorithms are also similar to that of Sharp in estimating hand pose and thus the results are predictable to a person of ordinary skilled in the art. Therefore, it would have been obvious to combine Azad {modified by Ganin} with Sharp to obtain the invention as specified in claim 3.
Regarding claim 14, Azad {modified by Ganin and Sharp} discloses the method as in claim 4, further comprising: using a random pose generator to set a pose of a 3D model for each sample in a synthetic source domain dataset. (Sharp: “To generate each frame, the full hand pose is heavily randomized: global rotation is uniformly randomized; global translation is randomized within the view frustum; finger/thumb/wrist flexions/abductions are either fully randomized within sensible limits or sampled from a proto-pose.” (see section “Experiments on synthetic data”). Also see discussions in sections “ROBUST REINITIALIZATION” (e.g., “a distribution over poses”), “Synthetic Training Data” (e.g., “wrist pose is randomized”, or “a set of randomization rules to allow one to draw samples from the proto-pose”), and “Particle Randomization”.) 
The reasoning and motivation to combine are similar to those of claims 2-3.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin} as applied to claim 1, and further in view of Mueller.
Regarding claim 6, Azad {modified by Ganin} discloses the method as in claim 1, further comprising: optimizing the first neural network to minimize Azad: steps 1-6 in Algorithm 1 and DANN in Fig. 2.) 
Azad {modified by Ganin} does not disclose explicitly minimizing key-point error from frames for which key-point labels are known, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Mueller. (Mueller: section 3.3 titled “Kinematic Skeleton Fitting” and in particular, equation (1). The claimed “key-point” is interpreted as the disclosed “joint”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin}’s disclosure with Mueller’s teachings by combining the method for domain adaptation (from Azad {modified by Ganin}) with the technique of minimizing key-point error from frames with known key-point labels (from Mueller) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation would still work in the way according to Azad {modified by Ganin} and the technique of minimizing key-point error from frames with known key-point labels would continue to function as taught by Mueller. In fact, the inclusion of Mueller's technique of minimizing key-point error from frames with known key-point labels would provide a practical and alternative implementation of the method for domain adaptation and would thus enable a better and more flexible method for domain adaptation. 
Therefore, it would have been obvious to combine Azad {modified by Ganin} with Mueller to obtain the invention as specified in claim 6.
Regarding claim 8, Azad {modified by Ganin and Mueller} discloses the method as in claim 6, wherein the first neural network is also trained using unlabeled target domain samples, and wherein a domain discriminator neural network and an adversarial loss is used to learn domain invariant features. (Azad: see input and steps 1-6 in Algorithm 1, section “Domain Adversarial Neural Networks (DANN)” (particularly equation 1), and DANN in Fig. 2.) (Ganin: more detailed explanations in section 4 “Domain-Adversarial Neural Networks (DANN)”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin and Mueller} as applied to claim 6, and further in view of Sharp.
Regarding claim 7, which depends on claim 6, Azad {modified by Ganin and Mueller} does not disclose explicitly but Sharp teaches, in the analogous art of hand pose estimation, cropping and resampling frames so that they are centered and have a normalized scale in pixels. (Sharp: second paragraph under section “SCORING FUNCTION: THE ‘GOLDEN ENERGY’”. Specifically, “we thus detect and extract (resample) a reasonably tight region of interest (RoI) … comprising of S X S pixels around the hand”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin and Mueller}’s disclosure with Sharp’s teachings by combining the method for domain adaptation of a hand-pose estimation neural network (from Azad {modified by Ganin and Mueller}) with the technique of cropping and resampling frames (from Sharp) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of a hand-pose estimation neural network would still work in the way according to Azad {modified by Ganin and Mueller} and the technique of cropping and resampling frames would continue to function as taught by Sharp. In fact, the inclusion of Sharp's technique of cropping and resampling frames would provide a practical and alternative implementation of the method for domain adaptation of a hand-pose estimation neural network and would enable a better and more efficient method for domain adaptation of a hand-pose estimation neural network by “avoid(ing) having to simultaneously fit an entire model of the hand, body, and background to the depth image.” (Sharp: second paragraph under section “SCORING FUNCTION: THE ‘GOLDEN ENERGY’”.)
Therefore, it would have been obvious to combine Azad {modified by Ganin and Mueller} with Sharp to obtain the invention as specified in claim 7.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin and Sharp} as applied to claim 3, and further in view of Sinha.
Regarding claim 9, Azad {modified by Ganin and Sharp} discloses the method as in claim 3, further comprising: using the first a neural network with injected Sharp: “To generate each frame, the full hand pose is heavily randomized: global rotation is uniformly randomized; global translation is randomized within the view frustum; finger/thumb/wrist flexions/abductions are either fully randomized within sensible limits or sampled from a proto-pose.” (see section “Experiments on synthetic data”). Also see discussions in sections “ROBUST REINITIALIZATION” (e.g., “a distribution over poses”), “Synthetic Training Data” (e.g., “wrist pose is randomized”, or “a set of randomization rules to allow one to draw samples from the proto-pose”), and “Particle Randomization”.) 
Azad {modified by Ganin and Sharp} does not disclose explicitly injected randomness or a distribution being injected noise, which is, however, well known and commonly practiced in the analogous art of hand pose estimation as evidenced by the prior art of Sinha. (Sinha: “[0054] … One difference between the virtual camera and the real camera is that the depth map produced from the virtual camera is, by default, effectively a perfectly accurate depth map for the synthetic hand model, while real depth cameras do note generate perfect depth map images. In the system 100, the processor 128 modifies at least some frames of the depth map data for the synthetic hand model to introduce noise artifacts similar to those that occur in the depth maps produced by real depth cameras, such as the depth camera 104 in the system 100. … In the system 100, the processor 128 adds a Gaussian noise signal with distribution N(0, σ.sup.2) to the synthetic depth maps wherein the standard deviation is chosen from a range of [0, 2] by uniform sampling.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin and Sharp}’s disclosure with Sinha’s teachings by combining the method for domain adaptation of a hand-pose estimation neural network (from Azad {modified by Ganin and Sharp}) with the technique of injecting noise (from Sinha) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of a hand-pose estimation neural network would still work in the way according to Azad {modified by Ganin and Sharp} and the technique of injecting noise would continue to function as taught by Sinha. In fact, the inclusion of Sinha's technique of injecting noise would provide a practical and alternative implementation of generating a pose ensemble for each real depth frame in the method for domain adaptation of a hand-pose estimation neural network and would thus enable a better and more flexible method for domain adaptation of a hand-pose estimation neural network. 
Therefore, it would have been obvious to combine Azad {modified by Ganin and Sharp} with Sinha to obtain the invention as specified in claim 9.
Regarding claim 10, Azad {modified by Ganin and Sharp and Sinha} discloses the method as in claim 9, further comprising: using the pose ensemble to initialize a genetic algorithm. (Sharp: see above discussions regarding sections “Experiments on synthetic data”, “ROBUST REINITIALIZATION”, “Particle Randomization”, and “MODEL FITTING”. The pose ensemble is used to initialize a model fitting algorithm including genetic algorithms (GA)) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Azad {modified by Ganin and Mueller} as applied to claim 8, and further in view of Boureau.
Regarding claim 16, Azad {modified by Ganin and Mueller} discloses the method as in claim 8, wherein the domain discriminator neural network uses Ganin: section 5.3.2 “CNN architectures and Training Procedure”. The claim limitation after “so” is interpreted as the intended use/purpose or the result of the claimed pooling action and is not given patentable weight.)
Azad {modified by Ganin and Mueller} does not disclose explicitly global average pooling, which is, however, well known and commonly practiced in the analogous art of visual feature extraction and recognition as evidenced by the prior art of Boureau. (Boureau: “Features are pooled over the whole image using either average or max pooling.” (section 2.3 titled “Experiments”).) Boureau further teaches that global (or whole image) average pooling may perform better than global (or whole image) max pooling in some situations and applications. (Boureau: see Figs. 2-3 and sections 2.3.1 and 3.2. “The previous sections have shown that depending on the data and features, either max or average pooling may perform best.” (section 4. “Transition from Average to Max Pooling”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azad {modified by Ganin and Mueller}’s disclosure with Boureau’s teachings by combining the method for domain adaptation of a hand-pose estimation neural network (from Azad {modified by Ganin and Mueller}) with the technique of global average pooling (from Boureau) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for domain adaptation of a hand-pose estimation neural network would still work in the way according to Azad {modified by Ganin and Mueller} and the technique of global average pooling would continue to function as taught by Boureau. In fact, the inclusion of Boureau's technique of global average pooling would provide a practical and alternative implementation of the method for domain adaptation of a hand-pose estimation neural network and would enable a better method for domain adaptation of a hand-pose estimation neural network due to better performance of global average pooling than max pooling in some situations. 
Therefore, it would have been obvious to combine Azad {modified by Ganin and Mueller} with Boureau to obtain the invention as specified in claim 16.
Allowable Subject Matter
While claims 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, they are neither anticipated by nor obvious in view of the prior art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Mashhadany, “Inverse Kinematics Problem (IKP) of 6-DOF Manipulator By Locally Recurrent Neural Networks (LRNNs),” Management and Service Science (MASS), International Conference on Management and Service Science., IEEE, Aug. 24, 2010, 5 pages.

    PNG
    media_image1.png
    761
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    635
    637
    media_image2.png
    Greyscale


Guez, "Solution to the inverse kinematic problem in robotics by neural networks." In Proceedings of the 2nd International Conference on Neural Networks, 1988. San Diego, California.

    PNG
    media_image3.png
    199
    1268
    media_image3.png
    Greyscale

Mahboob, "Artificial neural networks for learning inverse kinematics of humanoid robot arms." MS Thesis, 2015.

    PNG
    media_image4.png
    409
    529
    media_image4.png
    Greyscale

Fujimura et al. (US 20080152191 A1): A method and apparatus for estimating poses of a subject by grouping data points generated by a depth image into groups representing labeled parts of the subject, and then fitting a model representing the subject to the data points using the grouping of the data points. The grouping of the data points is performed by grouping the data points to segments based on proximity of the data points, and then using constraint conditions to assign the segments to the labeled parts. The model is fitted to the data points by using the grouping of the data points to the labeled parts. (abstract)
[0032] One embodiment for a method of estimating and tracking a pose of a subject includes two major steps: (i) grouping data points to labeled parts, and (ii) fitting a model representing the subject to the data points using the grouping of the data points. In the step of labeling, the data points of the subject generated from depth images are grouped into segments. The segments are then grouped into labeled parts (e.g., head, torso, left arm, right arm) using various constraint conditions. In the step of model fitting, inverse kinematics is performed on points of the labeled parts to obtain the pose vector of a model fitting the data points. The pose vector obtained from the model fitting are output as the estimate of the pose and are also used for estimating and tracking the poses of the subject in a next depth image.

    PNG
    media_image5.png
    388
    725
    media_image5.png
    Greyscale


Tawel (US 5371834 A): A trajectory is generated by incrementing the time variable t by an amount .DELTA.t. New x-y coordinates of the end-effector are obtained upon substitution in the above expression. These new cartesian coordinates are then fed to the neural network which is trained on the inverse kinematic problem. In this fashion, we can generate the incrementally changed joint angles. FIG. 11 shows such a trajectory. The end-points for this trajectory are at (0.3, 0.2) and (0.5, 0.2). The trajectory that was selected to link these end-points was a sine wave. The figure compares the performance of the planned versus actual response of the neural network. The desired sine wave is shown as a solid line linking the end-points. The performance of the robotic manipulator at various points along the sine wave are shown as solid filled circles. The arm posture at these points is shown as a set of dotted linkages. There are very small discrepancies between the desired and actual end-effector positioning. (col. 14, lines 44-62)
We have also implemented the feed forward neural network architecture for the inverse kinematic and trajectory generation problems in hardware. This consisted in interfacing custom VLSI synaptic chips with variable gain neuron chips developed at JPL so as to form a neuroprocessor. (col. 17, lines 10-15)
Rigiroli et al. (US 10535174 B1): The present disclosure provides embodiments of a particle-based inverse kinematic analysis system. The inverse kinematic system can utilize a neural network, also referred to as a deep neural network, which utilizes machine learning processes in order to create poses that are more life-like and realistic. The system can generate prediction models using motion capture data. The motion capture data can be aggregated and analyzed in order to train the neural network. The neural network can determine rules and constraints that govern how joints and connectors of a character model move in order to create realistic motion of the character model within the game application. (abstract)

    PNG
    media_image6.png
    457
    757
    media_image6.png
    Greyscale

Han et al. (US 10593101 B1): A tracking system converts images to a set of points in 3D space. The images are of a wearable item that includes markers, and the set of points include representations of the markers. A view is selected from a plurality of views using the set of points, and the selected view includes one or more representations of the representations. A depth map is generated based on the selected view and the set of points, and the depth map includes the one or more representations. A neural network maps labels to the one or more representations in the depth map using a model of a portion of a body that wears the wearable item. A joint parameter is determined using the mapped labels. The model is updated with the joint parameter, and content provided to a user of the wearable item is based in part on the updated model. (abstract)

    PNG
    media_image7.png
    428
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    280
    461
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669